UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1206


In re: RICHELLE D. WALLACE,

                    Petitioner.



            On Petition for Writ of Mandamus. (2:15-cv-00126-AWA-LRL)


Submitted: July 30, 2019                                          Decided: August 20, 2019


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Richelle D. Wallace, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richelle D. Wallace petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on the appropriate amount of attorney’s fees in her civil case.

She seeks an order from this court directing the district court to act. We find the present

record does not reveal undue delay in the district court. Accordingly, we grant leave to

proceed in forma pauperis and deny the mandamus petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2